Order filed, May 4, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00256-CV

                            ELEANOR O. SLANE, Appellant

                                             V.

                              BOB BOROCHOFF, Appellee


                        On Appeal from the 270th District Court
                                Harris County, Texas
                            Trial Court Case 2021-69655


                                          ORDER
       The reporter’s record in this case was due April 14, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Julian Lynn Rivera, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.


                                        PER CURIAM